Higgins, J.
The only assignment of error challenges the court’s judgment of involuntary nonsuit entered at the close of the plaintiff’s evidence. If the evidence, in its light most favorable to her, is sufficient to permit the jury to find all pertinent facts involved in the cause of action she has alleged, the judgment of nonsuit is erroneous and should be set aside to the end that a jury may pass on the evidence and answer the issues raised by the pleadings. Keith v. Gas Co., 266 N.C. 119, 146 S.E. 2d 7; Saunders v. Warren, 264 N.C. 200, 141 S.E. 2d 308.
The plaintiff brought this action for breach of the written contract quoted in the statement of facts. The contract was in writing, under seal, duly acknowledged and registered. It recites the plaintiff, by warranty deed, conveyed two tracts of land to the defendants— her daughter and son-in-law. The consideration for the conveyance was the promise of the defendants to furnish maintenance and support “[which] includes any and all things which might be needed for her well-being.” The parties agreed upon the plaintiff’s relief in case of a breach of this contract, “If for any reason [the defendants] fail in any respect to perform the acts and deeds herein, then upon request said property shall be reconveyed to Mrs. Mary Vinia Forbis.”
The plaintiff offered evidence sufficient to raise the issue of fact whether the defendants had breached the contract. The issue was for jury determination. The court could not answer it as a matter of law. In such cases the Court discusses evidence only to the extent necessary to disclose the basis for decision. We refrain from discussing or deciding any question except that the evidence is sufficient to go to the jury. Pertinent decisions on other matters are discussed in .the briefs, including Mills v. Dunk, 263 N.C. 742, 140 S.E. 2d 358; Higgins v. Higgins, 223 N.C. 453, 27 S.E. 2d 128; *518Stamper v. Stamper, 121 N.C. 251, 28 S.E. 20; Wall v. Williams, 93 N.C. 327.
For the reasons assigned, the judgment of nonsuit is
Reversed.